department of the treasury internal_revenue_service washington d c uil no number info release date date the honorable john mccain united_states senator s rural road suite b-130 tempe az attention ms geniene streeter dear senator mccain this letter responds to your inquiry dated date on behalf of your constituent asked for assistance in estimating his income from mutual funds for purposes of paying estimated_tax as explained below does not have to estimate his income from mutual_fund distributions to meet his estimated_tax obligations taxpayers are required to reasonably estimate their income_tax during the year and make estimated_tax payments in four installments due on april june september and january of the following year the amount of each installment must be at least equal to percent of the taxpayer’s required_annual_payment or the taxpayer may be subject_to a penalty under sec_6654 of the internal_revenue_code the code because taxpayers are not expected to know exactly what their tax will be for the current_year at the time they make their installments of estimated_tax a taxpayer’s required_annual_payment is generally the lesser_of percent of the current year’s tax or percent of the tax shown on the previous year’s return see sec_6654 ’s letter he can’t accurately estimate his income from mutual according to funds prior to distributions if percent of his current_year tax he risks underestimating the tax and may be subject_to a is to make estimated_tax payments based penalty a safer alternative for on last year’s tax if he does this he will satisfy his estimated_tax obligations without needing to estimate what his mutual_fund distributions will be tries to pay estimated_tax based on another alternative that eliminates the need for fund distributions is for him to pay estimated_tax using the annualized income_method as described in sec_6654 of the code where a taxpayer earns income unevenly throughout the year using the annualized income_method may result in lower required installments if with necessary calculations to his tax_return for his convenience i am enclosing copies of form_2210 and instructions i am also enclosing form 1040-es which will assist in estimating his tax and making estimated_tax payments uses this method he must attach form_2210 to estimate his mutual has already received publication from us i hope this information is helpful if you need further assistance please call me or nancy rose id at sincerely david b auclair senior technician reviewer branch income_tax accounting enclosures
